DETAILED ACTION
The amendment and RCE filed on 11/06/2021 has been entered and fully considered. Claims 2-10 and 12-20 are pending. Claims 4-6 and 12-15 have been withdrawn from consideration. Claims 2-3, 7-10 and 16-20 are considered on merits, of which claims 2-3, 7-10 and 16 are amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2, 7-8, 10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Analytical Chemistry, 2007) (Yang) in view of Beinhauser et al. (Analytica Chimica Acta, 2015)(Beinhauser) and Rothman et al. (Occup. Environ. Med. 1998, IDS)(Rothman).
Regarding claim 2, Yang teaches a method of detecting benzene, toluene, ethylbenzene, and xylene (BTEX) metabolites in a sample, wherein the BTEX metabolite is either a phenol or a carboxylic acid (abstract), the method comprising,
adding a composition from a kit to the sample, wherein the composition of the kit comprises:
a first pyridium salt (2-BMP) in acetonitrile to form a positively charged pyridinium derivative of the phenol (PCP-P) (inherently) as well as an intermediate pyridinium derivative of the carboxylic acid (IP-CA) (Scheme I, page 5152, par 1);

triethyl amine (TEA) (Scheme I, page 5152, par 1);
derivatizing the phenol (inherently) and carboxylic acid in the sample in situ to form corresponding PCP-P and PCP-CA in a reaction mixture (Scheme I, page 5152, par 1), wherein the derivatizing comprises simultaneous derivatization of phenol and carboxylic acid metabolites in the sample (page 5152, par 1); and
subjecting the reaction mixture to LC-ESI-MS/MS to separate and analyze the PCP-P and PCP-CA to determine the quantity and molecular weight of the corresponding phenol and carboxylic acid (page 5152, par 2),
wherein the separation of the PCP-P and PCP-CA is performed on a functionalized reverse phase column (C4 column) (page 5152, par 2).
Yang does not specifically disclose that the first pyridium salt is 2-fluoro-1-methylpyridinium p-toluenesulfonate (2-FMP). However, Beinhauser teaches a pyridinium salt (2-FMP) capable of forming a positively charged pyridinium derivative of the phenol (PCP-P) (estrogen has phenol groups), wherein the first pyridinium salt (2-FMP) has a structure of Formula I as in claim 16, where Y= p-toluenesulfonate, R= -CH3, and X= F- (page 77, par 2). Beinhauser teaches that “Prior to estrogen derivatization in serum, different derivatization reagents and conditions were tested. In order to increase the sensitivity of trace-level estrogen detection, it was critical to find the most suitable reagent to facilitate the generation of ionizable and ESI droplet surface active analytes. … The efficiency of derivatization was evaluated using LC–ESI-MS analysis. 2-FMP was found to be more efficient (data not shown) than 2-IMP in our study.” (page 77, par 2). Fluorine is lighter than bromine and iodine. At the time before the filing, it would have been obvious to one of ordinary skill in the art to substitute 2-BMP with 2-FMP, in order to improve the efficiency of derivatization. 
Based on Yang’s teaching in scheme I, a person skilled in the art would have recognized that the composition disclosed by Yang inherently can derivatize phenol as well as carboxylic acid, because both phenol and carboxylic acid have hydroxyl group that can react with the X group (halogen) in formula I as in claim 16.  Indeed, - (page 77, par 2). Beinhauser teaches that “Prior to estrogen derivatization in serum, different derivatization reagents and conditions were tested. In order to increase the sensitivity of trace-level estrogen detection, it was critical to find the most suitable reagent to facilitate the generation of ionizable and ESI droplet surface active analytes. … The efficiency of derivatization was evaluated using LC–ESI-MS analysis. 2-FMP was found to be more efficient (data not shown) than 2-IMP in our study.” (page 77, par 2). Thus, the composition disclose by Yang and Beinhauser inherently can derivatize phenols as well as carboxylic acids.
The court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” In this case, the phrase “the derivatizing comprises simultaneous derivatization of all 14 of phenol and carboxylic acid metabolites, and wherein the 14 of phenol and carboxylic acid metabolites consist of phenol, catechol, o-Cresol, and p-Cresol, trans, transmuconic acid, S-phenylmercapturic acid, benzoic acid, hippuric acid, S-benzylmercapturic acid, mandelic acid, phenylglyoxylic acid, 2-methylhippuric acid, 3-methylhippuric acid, and 4-methyhippuric acid” merely describes an intended result of the process, and does not further limit the steps of the process, therefore, carries no weight in determining the patentability of the claim. Rothman teaches that urine contains metabolites of benzene, such as phenols and carboxylic acids to be analyzed (page 705, par 2). Rothman teaches that “we report how the patterns of the four most important urinary metabolites of benzene—phenol, hydroquinone, catechol, and muconic acid vary over a broad range of exposure” (page 705, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to apply Yang-Beinhauser’s method to detect carboxylic acids and phenols, such as phenol, catechol, and muconic acid, in a sample, in order to determine the benzene exposure.
In reAller, 220 F.2d 454, 456 (Fed. Cir. 1955). Since the concentration of reagents affect the reaction result, it would have been obvious to one of ordinary skill in the art to optimize the conentration of first pyridinium salt (BMP) and 3-CMP, and the volume of TEA by routine experimentation.
Regarding claim 7, the phrase “wherein the derivatizing comprises simultaneous derivatization of about 3.5 nanogram/mL to about 7.8 μg/mL of the 14 of phenol and carboxylic acid metabolites” merely describes the intended result of the process, and does not further limit the steps of the process, therefore, carries no weight in determining the patentability of the claim.
Regarding claim 16, Yang teaches a method of simultaneous derivatization of phenol (inherently) and carboxylic acid in an aqueous sample, the method comprising,
 adding a composition into the aqueous sample, wherein the composition comprises:
a first pyridinium salt (2-BMP) capable of forming a positively charged pyridinium derivative of the phenol (PCP-P) (inherently) as well as an intermediate pyridinium derivative of the carboxylic acid (IP-CA) (Scheme I, page 5152, par 1);
a second pyridinium salt (CMP) capable of reacting with the IP-CA to form a positively charged pyridinium derivative of the carboxylic acid (PCP-CA) (Scheme I, page 5152, par 1); and
an organic base (TEA) (Scheme I, page 5152, par 1),
wherein the first pyridinium salt (2-BMP) has a structure of Formula I,
where Y= I-, R= -CH3, and X= Br-,
wherein the second pyridinium salt (CMP) has a structure of Formula II where R1= -CH3; R2= -CH2-; and Y- = I-,
wherein the amount of the second pyridinium salt is at least 16 times higher than the carboxylic acid amount (page 5152, par 1),
derivatizing the phenol (inherently) and carboxylic acid in the aqueous sample in situ to form corresponding PCP-P and PCP-CA in a reaction mixture (Scheme I, page 
Yang does not specifically disclose that the amount of the first pyridinium salt is at least 200 times higher than the phenol amount in the sample, and the amount of the organic base is at least about 0.01 times of the combined amount of the first and the second pyridinium salt. However, “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456 (Fed. Cir. 1955). Since the amount of reagents affect the reaction result, it would have been obvious to one of ordinary skill in the art to optimize the amount of the first pyridinium salt and the amount of the organic base by routine experimentation.
Based on Yang’s teaching in scheme I, a person skilled in the art would have recognized that the composition inherently can derivatize phenol as well as carboxylic acid, because both phenol and carboxylic acid have hydroxyl group that can react with the X group (halogen) in formula I as in claim 11.  Indeed, Beinhauser teaches a pyridinium salt (2-FMP) capable of forming a positively charged pyridinium derivative of the phenol (PCP-P) (estrogen has phenol groups), wherein the first pyridinium salt (2-FMP) has a structure of Formula I as in claim 11, where Y= p-toluenesulfonate, R= -CH3, and X= F- (page 77, par 2). Beinhauser teaches that “Prior to estrogen derivatization in serum, different derivatization reagents and conditions were tested. In order to increase the sensitivity of trace-level estrogen detection, it was critical to find the most suitable reagent to facilitate the generation of ionizable and ESI droplet surface active analytes. … The efficiency of derivatization was evaluated using LC–ESI-MS analysis. 2-FMP was found to be more efficient (data not shown) than 2-IMP in our study.” (page 77, par 2). Thus, the composition disclose by Yang and Beinhauser inherently can derivatize phenols as well as carboxylic acids.
The phrase “wherein the derivatizing comprises simultaneous derivatization of all 14 phenol and carboxylic acid metabolites of benzene, toluene, ethylbenzene, and xylene (BTEX), and wherein the 14 of phenol and carboxylic acid metabolites consist of phenol, catechol, o-Cresol, and p-Cresol, trans, transmuconic acid, S-phenylmercapturic acid, benzoic acid, hippuric acid, S-benzylmercapturic acid, mandelic phenol, hydroquinone, catechol, and muconic acid vary over a broad range of exposure” (page 705, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to apply Yang-Beinhauser’s method to detect carboxylic acids and phenols, such as phenol, catechol, and muconic acid, in a sample, in order to determine benzene exposure.
Regarding claim 8 and 18, Yang does not specifically teach pre-treating the PCP-P and PCP-CA reaction mixture using restricted access media trap column for LC-ESI-MS/MS separation and analysis. However, Beinhauser teaches pre-treating the PCP-P reaction mixture using restricted access media trap column for LC-ESI-MS/MS separation and analysis (page 75, par 5). Beinhauser teaches that “In contrast to many previous methods that involve time-consuming pretreatment such as liquid–liquid or solid phase extraction, the analytical method presented here enables automated on-line pretreatment and quantification of trace estrogens in serum using bulk derivatization and direct WCX RAM trap-and-elute LC–MS/MS.” (page 80-81). At time before the filing it would have been obvious to one of ordinary skill in the art to incorporate pre-treating the PCP-P and PCP-CA reaction mixture using restricted access media trap column for LC-ESI-MS/MS separation and analysis, in order to automate the process.
Regarding claim 10 and 20, Yang teaches wherein the sample is a urine, serum, plasma, or blood sample (page 5152, par 4).
Regarding claim 17, Yang teaches separating the PCP-P and PCP-CA (page 5152, par 2).
Regarding claim 19, Yang teaches that wherein the separation of the PCP-P and PCP-CA is performed on a functionalized (e.g. C4) reverse phase column (page 5152, par 2).
Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Beinhauser and Rothman as applied to claims 2, 7-8, 10 and 16-20 above, and further in view of Rothman et al. (Occup. Environ. Med. 1998, IDS)(Rothman) and American Laboratory (American Laboratory, 2014).
Regarding claim 3 and 9, Yang does not specifically teach that wherein the sample is a urine sample. However, Rothman teaches that urine contains metabolites of benzene, such as phenols and carboxylic acids to be analyzed (page 705, par 2). Rothman teaches that “we report how the patterns of the four most important urinary metabolites of benzene—phenol, hydroquinone, catechol, and muconic acid vary over a broad range of exposure” (page 705, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to apply Yang-Beinhauser’s method to urine sample to detect carboxylic acids and phenols in urine, in order to determine benzene exposure.
Yang does not specifically teach that the reverse phase column is a biphenyl functionalized reverse phase column. The biphenyl functionalized reverse phase column is well-known in the art. For example, American Laboratory teaches biphenyl functionalized reverse phase column for broad range of complex-mixture analyses in clinical research (page 1, par 1). At time before the filing it would have been obvious to one of ordinary skill in the art to select a biphenyl functionalized reverse phase column as the reverse phase column in Yang’s method, because the selection is based on its suitability for the intended use. 

Response to Arguments
Applicant's arguments filed 11/06/2021 have been fully considered but they are not persuasive.
Applicant argues that “Yang fails to specifically disclose that the derivatizing includes “simultaneous derivatization of all 14 of phenol and carboxylic acid metabolites”. In fact, Yang, arguably at most, merely discloses a strategy in which carboxyl-containing analytes are derivatized with a reagent that both increases their ionization efficiency in high-performance _ liquid chromatography/electrospray ionization—mass spectrometry (HPLC/ESI-MS) analysis and isotropically codes them 
This is further evident by the fact that Yang fails to specifically disclose “wherein the 14 of phenol and carboxylic acid metabolites consist of phenol, catechol, o-Cresol, and p-Cresol, trans-, trans-muconic acid, S-phenylmercapturic acid, benzoic acid, hippuric acid, S- benzylmercapturic acid, mandelic acid, phenylglyoxylic acid, 2-methylhippuric acid, 3- methylhippuric acid, and 4-methyhippuric acid’, as required by claim 2. In particular, Yang fails to disclose benzoic acid as a metabolite.” (remark, page 9, par 1-2).
This argument is not persuasive. The court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” In this case, the phrase “wherein the derivatizing comprises simultaneous derivatization of all 14 phenol and carboxylic acid metabolites of benzene, toluene, ethylbenzene, and xylene (BTEX), and wherein the 14 of phenol and carboxylic acid metabolites consist of phenol, catechol, o-Cresol, and p-Cresol, trans, transmuconic acid, S-phenylmercapturic acid, benzoic acid, hippuric acid, S-benzylmercapturic acid, mandelic acid, phenylglyoxylic acid, 2-methylhippuric acid, 3-methylhippuric acid, and 4-methyhippuric acid”  merely describes an intended result of the process, and does not further limit the steps of the process, therefore, carries no weight in determining the patentability of the claim.
Applicant argues that “As benzoic acid is not reported as a known direct biomarker of exposure to BTEX, Applicant respectfully submits that one of ordinary skill in that art would not find it obvious to include benzoic acid in the list of metabolites. In contrast, the present application recognized that the derivatization of benzoic acid provides a more complete diagnostic picture in toxicological studies, and thus was included. Beinhauser and Rothman fail to remedy the deficiencies of Yang.” (remark, page 10, par 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797